DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Rejections 

Claims 1, 4-9, 21, 23, and 24 are pending. Claims 2, 3, 10-20, and 22 are cancelled. Amendments to claim 1 filed on 03/23/2021 are acknowledged. 

The previous rejection of claims 1, 4-9, 21, 23, and 24 under 35 USC 112 (b) are withdrawn in view of amendments of the claims by the applicants.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 5, 8, 21, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication no. 2018/0162758 (hereinafter called Cantrell), in view of US patent no. 6,309,532 (hereinafter called Tran), and US pre-grant patent publication no. 2002/0167782 (hereinafter called Andelman).

Regarding claims 1 and 8, Cantrell discloses a system using capacitive deionization (CDI) to remove dissolved salts (reads on nutritive salts) from contaminated water, the system comprising: a first base ion concentrator 100 (reads on 5a first nutritive salt filtration unit) (see Fig. 2 and paragraph 0051) configured to use capacitive deionization (see paragraph 0031 and claim 7) to primarily filter out nutritive salts from the taken-in water; a second base ion concentrator 100 (reads on a second nutritive salt filtration unit) (see Fig. 2 and paragraph 0051) configured to use capacitive deionization (see paragraph 0031 and claim 7) to secondarily filter out nutritive salts from the primarily filtered water.



Tran teaches a capacitive deionization-regeneration system 175 comprising: a first filter train 30A and a second filter train 30B, the system operating such that when one filter trains 30A or 30B is deionizing the fluid stream, the other filter train is regenerating. Tran further teaches that an advantage of the system 175 is its ability to maintain a continuous deionization and regeneration (see Fig. 7 and the paragraph spanning columns 18 and 19). 

Tran further teaches a deionization-regeneration system 220 which includes a matrix of systems 222, 224, 226 which are connected in series, each of the systems being similar to the system 175 described above and shown in FIG. 7. Tran further teaches that each system includes at least one pair of cells which are connected and which operate as described in relation to the system 175.  Tran further teaches that the system 222 includes cells (1,1) and (1,2); the system 224 includes cells (2,1) and (2,2); and the system 226 includes cells (n,1) and (n,2). Tran further teaches that when one cell, i.e., (1,1) of the pair of cells is performing the deionization process, the other cell, i.e., (1,2), is being regenerated (see Fig. 10 and column 21, lines 26-42). It can be seen from Fig. 10 reproduced below that Tran teaches a filtration-direction switch that is connected between a first pair of cells 222 (similar to the first nutritive salt filtration unit) and a second pair of cells 224 (similar to the second nutritive salt filtration unit), and has a plurality of inlets connected to the first pair of cells 222 and a plurality of outlets connected to the second pair of cells 224. It can also be seen from Fig. 10 below that the 

One exemplary application of the system 220 taught by Tran in Fig. 10 and in column 21, lines 43-55 is directed to progressive and selective deionization in which different ions from a fluid stream are removed in successive subsystems 222, 224, 226 which are connected in series. The claimed invention is directed to progressive deionization in which the same ions from a fluid stream are removed in successive subsystems 222, 224, 226 which are connected in series. In view of the similarities between the system 220 taught by Tran in Fig. 10 and the system of Cantrell described above, one of ordinary skill in the art would have been motivated to use the filtration-direction switch having inlets and outlets taught by Tran in Fig. 10 in the system of Cantrell.


    PNG
    media_image1.png
    746
    621
    media_image1.png
    Greyscale



It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the system taught by Cantrell by having the first nutritive salt filtration unit comprise first and second filter trains for primary CDI, having the second nutritive salt filtration unit comprise first and second filter trains for secondary CDI, and adding a filtration-direction switch that is configured to receive via a plurality of inlets a fluid obtained from KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)) (see MPEP 2143 (I)(C)).

Tran further teaches that the system 175 comprises a controller 178 (reads on a filtration controller and an operations controller) and a switching apparatus 176 (reads on a filtration-direction switch) that are connected across both cells 30A and 30B, the controller 178 capable of regulating a plurality of inflow and outflow valves 179, 180a, 180b, 180c, 181a, 181b, 181c, and 182, (see Fig. 7 and column 14, lines 42-44, and column 19, lines 21-24). 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified capacitive deionization system by adding a filtration controller configured to control operation of the first and second filter trains for primary CDI and to control operation of the first and second filter trains for secondary CDI and a filtration-direction switch configured to direct 

Tran further teaches that during the regeneration process, the cell is shorted and the flow through the cell is stopped for a period of time which is sufficient to allow the previously accumulated species on the electrodes to be released into the solution from the electrode surfaces (see column 12, lines 34-36). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to configure the first and second nutritive salt filtration units such that when one of the first and second filter trains for primary-CDI performs a filtration operation by capacitive deionization, operation of the other of the first and second filter trains for primary- CDI is stopped by the filtration controller, and similarly when one of the first and second filter trains for secondary-CDI performs a filtration operation by capacitive deionization, operation of the other of the first and second filter trains for secondary-CDI is stopped by the filtration controller

Cantrell in view of Tran does not explicitly teach that the filter train for primary CDI placed in the standby state is subjected to replacement.

Andelman teaches that a flow-through capacitor may be configured as a removable or disposable capacitor cartridge (see paragraph 0094).



Regarding claim 4, Tran teaches that during the regeneration process, the cell is shorted and the flow through the cell is stopped for a period of time which is sufficient to allow the previously accumulated species on the electrodes to be released into the solution from the electrode surfaces (see column 12, lines 34-36). 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified method by configuring the system such that when the one of the first and second filter trains for secondary CDI is placed in the standby state, a filtration operation by capacitive deionization is performed by a remainder of the first and second filter trains for secondary CDI that are not in the standby state. The person with ordinary skill in the art would have been motivated to make these modifications, because Tran teaches that the advantage of the modifications would be enabling the capacitive deionization system to perform continuous deionization and regeneration (see Fig. 7 and the paragraph spanning columns 18 and 19) 

Regarding claim 5, it is noted that the controller 178 taught by Tran is capable of being configured for selective operation of the first filter train for primary capacitive deionization 

Regarding claim 21, Tran teaches that when one filter train of the capacitive deionization-regeneration system 175 is deionizing the fluid stream, the other filter train is regenerating (reads on cleaning the filter train) (see Fig. 7 and the paragraph spanning columns 18 and 19),  

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified device by placing the stopped filter train for primary-CDI in a standby state and subjecting it to cleaning. The person with ordinary skill in the art would have been motivated to make this modification, because Tran teaches that the advantage of the modification would be regeneration of the exhausted filter train while another filter train is running thus allowing continuous operation. 

Regarding claim 23, Tran teaches that each of the first cell (1,1) and the second cell (1,2) of the subsystem 222 has a first outlet connected to one of the plurality of inlets of the filtration-direction switch and a second outlet (see Fig. 10).  

KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)) (see MPEP 2143 (I)(C)).
 
Regarding claim 24, use of storage tanks for storing different fluids was common knowledge in the art, and as evidenced by Tran (see for example, product tank 160 in Fig. 5 and column 15, lines 37-40). 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified method by adding a storage tank connected to a first outlet of each of the first and second filter trains for secondary CDI, and a second outlet for discharging filtered water as clean water. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07). 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication no. 2018/0162758 (hereinafter called Cantrell), in view of US patent no. 6,309,532 (hereinafter called Tran), and US pre-grant patent publication no. 2002/0167782 (hereinafter called Andelman), as shown for claim 1 above, and further in view of US patent application publication no. 2014/0091039 (hereinafter called Dueck), and US patent application publication no. 2009/0230059 (hereinafter called McGuire).

Regarding claim 6, Cantrell further discloses that contaminated saline water having different size range contaminants (as would be found in bloomed water held by a dam or a weir) can be treated by using widely used water treatment processes, for example, flocculation, clarification, etc. (see paragraphs 0015, 0016, and 0018), thus suggesting use of a flocculation sedimentation unit  Cantrell further discloses a filter unit (see paragraphs 0027-0030) configured to filter the taken-in water, other than the sludge, through a filter material. Cantrell further discloses use of storage tanks for storing different streams (see for example, paragraphs 0050 and 0068), thus suggesting use of a nutritive salt storage tank.

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified system by adding a flocculation sedimentation unit, a filter unit, and a nutritive salt storage tank as taught or suggested by Cantrell. The person with ordinary skill in the art would have been motivated to make this modification, because Cantrell teaches that the advantage of the modification would be the system becoming capable of performing other treatment steps in addition to capacitive deionization required for complete treatment of bloomed water. further, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07).



Dueck teaches that water treatment systems including capacitive deionization systems are suitable for being provided in a mobile unit, for example on a trailer that may be moved by a truck or in a shipping container that may be placed on a train, trailer or other vehicle (see paragraph 0040). Dueck further teaches that such systems can be used in remote locations not having a source of waste heat or other thermal energy (see paragraph 0040).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the system taught by Cantrell in view of Tran and Andelman with a reasonable expectation of success and with predictable results by providing the capacitive-deionization-type nutritive salt removal system in a form of a container that is mounted on a vehicle or a ship as taught by Dueck. The person with ordinary skill in the art would have been motivated to make this modification, because Dueck teaches that the advantage of the modification would be systems can be used in remote locations not having a source of waste heat or other thermal energy (see paragraph 0040) such as near a dam or a weir containing water having water bloom.  
	
Cantrell in view of Tran, Andelman, and Dueck does not explicitly disclose that the filter unit is a cartridge filter unit.



It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the system taught by Cantrell in view of Andelman, Tran, and Dueck with a reasonable expectation of success and with predictable results by using cartridge filters in the filter units as taught by McGuire. The person with ordinary skill in the art would have been motivated to make this modification, because McGuire teaches that cartridge filters are suitable for being installed on a skid mounted on truck trailer (see paragraph 0053).

Regarding claim 7, Cantrell further discloses use of various pumps (see paragraph 0050), thus suggesting use of a return pump and storage tanks (see paragraphs 0050and 0068), thus suggesting use of a sludge storage tank and a clean water storage tank

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified system by adding a sludge storage tank, a clean water storage tank, and a return pump as suggested by Cantrell. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication no. 2018/0162758 (hereinafter called Cantrell), in view of US patent application publication no. 2013/0118918 (hereinafter called Tran), and US pre-grant patent publication no. 2002/0167782 (hereinafter called Andelman), as shown for claim 1 above, and further in view of US patent application publication no. 2017/0120311 (hereinafter called Timmons).

Regarding claim 9, Cantrell in view of Tran is silent about an automatic cleaning device, configured such that the taken-in water is subjected to automatic cleaning and to sterilization using a chemical storage part containing citric acid and sodium hypochlorite (NaOCl) to prevent membrane fouling from occurring due to an organic material or an inorganic material 15in the taken-in water.

Timmons teaches methods and apparatus for cleaning and sanitizing potable water devices/appliances (see Abstract) by using an automatic cleaning device (see Fig. 1-6), configured such that the taken-in water is subjected to automatic cleaning and to sterilization using a chemical storage part containing citric acid (see paragraph 0098) and sodium hypochlorite (NaOCl) (see paragraph 0099) to prevent membrane fouling from occurring due to an organic material or an inorganic material 15in the taken-in water (see paragraph 0007).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the system taught by Cantrell in view of Tran and Andelman with a reasonable expectation of success and with predictable results by adding an automatic cleaning device, configured such that the taken-in water is subjected to automatic cleaning and to sterilization using a chemical storage part containing citric acid and sodium hypochlorite (NaOCl) to prevent membrane fouling from occurring due to an organic material or an inorganic material 15in the taken-in water as taught by Timmons. The person with ordinary skill in the art would have been .

Response to Arguments 

Applicant assertions are shown in italics below. 

Regarding the rejection of claim 1 under 35 USC 103, Applicants assert on page 11, last paragraph, of their communication dated 03/23/2021 that cartridge replacement per Andelman is a time consuming manual task that does not fit in the five seconds or greater timeframe of Tran. Moreover, cartridge replacement per Andelman cannot be performed while fluid continues to flow per Tran. Applicants' arguments are not persuasive, because Tran teaches that the "stopped flow" time interval may be relatively long, such as 30 minutes, or an hour or more, depending on the desired amount of regenerated species (see column 12, lines 42-46). Thus it can be seen that the applicants’ assertion about the "stopped flow" time interval being only 5 seconds is misleading and not factually correct. The applicants’ assertion about fluid continuing to flow as per Tran is also misleading as Tran’s teaching that “the regeneration cycle does not need to completely stop the flow of fluid through the cell” (see column 12, lines 46-51) only teaches that fluid continuing to flow is only one option and fluid completely stopping is another option. Tran teaches both the options. Further, it is evident that if one of ordinary skill in the art substitutes the regeneration step with the replacement step, there would be no need for regeneration, and thus the time for regeneration and state of flow during “stopped flow” would become moot. Thus no difficulty is envisaged in modifying the process of Cantrell in view of Tran by configuring the filter train for primary CDI so as to be placed in the standby state and thus be capable of replacement as taught by Andelman. Further, one of ordinary skill in the art would have recognized that regenerating the electrodes by shorting as taught by Tran and replacement of the electrodes as taught by Andelman are alternate means of rejuvenating the electrodes making them again capable of adsorbing nutritive salts. Simple substitution of one known element for another to obtain predictable results has been identified by the Supreme Court as a rationale that can support a conclusion of obviousness. The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S.____82 USPQ2d 1385, 1395-97 (2007).

Conclusion

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SALIL JAIN/Examiner, Art Unit 1795